Exhibit 10.2
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
LICENSE AGREEMENT
 
This License Agreement (the “Agreement”) is entered into as of December 9th,
2010 (“Signing Date”) by and between Novavax Inc., having its principal place of
business at 9920 Belward Campus Drive, Rockville, MD  20850, USA (“NOVAVAX”) and
LG Life Sciences, Ltd., having its principal place of business at LG Gwanghwamun
Bldg., 92 Sinmunno 2-ga, Jongno-gu, Seoul, Republic of Korea (“LGLS”).  NOVAVAX
and LGLS may each be referred to as a “Party” and collectively as the “Parties.”
 
WHEREAS, NOVAVAX has invented proprietary seasonal and pandemic influenza
vaccines based on NOVAVAX’s proprietary virus-like particle vaccine (VLP)
baculovirus, insect cell expression and manufacturing system ;
 
WHEREAS, NOVAVAX has been diligently developing such vaccines for regulatory
approval and reasonably expects to obtain regulatory approval in the United
States by the end of year [* * *];
 
WHEREAS, LGLS is prepared to diligently build a Korean manufacturing facility to
develop such vaccines for regulatory approval and reasonably expects to obtain
regulatory approval in the Republic of Korea within [* * *] after Novavax
obtains regulatory approval in the United States; and
 
WHEREAS, LGLS wishes to obtain a license to such vaccines and related
intellectual property in certain countries, and NOVAVAX wishes to grant LGLS
such license, all in accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, the sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:
 
1.      DEFINITIONS.
 
The initial capitalized terms used in this Agreement and not defined elsewhere
herein shall have the meanings set forth in this Article 1.
 
1.1
“Affiliate” means any Person which controls, is controlled by or is under common
control with another Person.  A Person shall be regarded as in control of
another Person if it owns or directly or indirectly controls more than 50% of
the voting securities or other ownership interest of the other Person, or if it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the Person.

 
1.2
“Annual Seed Stock” means [* * *].  Seed Stock is intended for use as the
infectious agent that produces the virus-like particles (“VLPs”) and the
accompanying reagents.

 
1.3
“CDC” has the meaning specified in the definition of “Improvements” under
Section 1.15.

 
 
1/19

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
1.4
“CEO” means the Chief Executive Officer of NOVAVAX (or an executive of NOVAVAX
designated by such Chief Executive Officer) and the Chief Executive Officer of
LGLS (or an executive of LGLS designated by such Chief Executive Officer).

 
1.5
“Change of Control” means, with respect to any Party, (a) the sale of all or
substantially all of the assets of such Party, (b) the merger or consolidation
of such Party with or into any other Person where the shareholders of such Party
fail to own fifty per cent (50%) or more of the voting power of the surviving
entity, (c) the sale (whether through one sale or multiple sales to a single
person or group of related persons during any period of time after the date
hereof) by the shareholders of such Party (as of the Signing Date) of an
aggregate of fifty percent (50%) or more of the capital stock (by voting power)
of such Party owned by such stockholders in the aggregate (as of the Signing
Date), or (d) any other transaction which results in a Party becoming an
Affiliate controlled by, or under common control with, a third party.  Either
Party shall promptly notify the other if it undergoes a Change of Control.

 
1.6
“Cover” means use, manufacture, offer for sale, sale, import or export of a
product, process, good, or service that infringes a valid and issued claim under
a Patent absent a license.

 
1.7
“Disclosing Party” means a Party hereto that discloses its Proprietary
Information to the other Party hereto.

 
1.8
“Effective Date” means the date that this Agreement becomes effective in
accordance with Section 12.1.

 
1.9
“Escrow Agreement” shall have the meaning set forth in Section 5.3(d).

 
1.10
“Exclusive Territory” means the Republic of Korea.

 
1.11
“Expression System Technology” means any and all information and materials
relating to the NOVAVAX’s recombinant baculovirus expression vector system and
methods for the introduction and expression of heterologous genes in cultured
insect cells using the recombinant baculovirus expression vector system.

 
1.12
“FDA” means the U.S. Food and Drug Administration or any successor agency
thereto, or any equivalent drug regulatory authority in any other country, as
applicable.

 
1.13
“Field of Use” means the prevention of infection and/or disease in humans caused
by any type, subtype or strain of influenza virus, including, without
limitation, human, swine and avian influenza virus, in all age groups and health
conditions, including, without limitation, any seasonal or pandemic application.

 
1.14
“Governmental Authority” means any legislative, executive or judicial unit of
any  governmental authority or instrumentality (international, national,
federal, state, provincial, or municipal, in any country or other jurisdiction),
or any department, agency, board, bureau, commission, official or other
regulatory, administrative or judicial authority thereof, including any
administrative or regulatory agency or commission, and any court or arbitration
tribunal, in each instance having legal jurisdiction over the subject matter
before it.

 
1.15
“Improvements” means any modifications to a Product or Products that are
developed, licensed, held, owned or otherwise controlled by or on behalf of
either Party, including but not limited to changes: to any excipient; arising
from a change in manufacturing process; in dosage; by substitution of one or
more seasonal influenza HAs and/or NAs as designated by the U.S. Center for
Disease Control (CDC) or by the corresponding authority in a country in the
Territory; associated with another active ingredient, antigen or adjuvant; and
associated with the reformulation of a Product, including without limitation by
the addition of preservatives and controlled or extended release or other
formulation technology.

 
 
2/19

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
1.16
“Milestone Payment” shall have the meaning set forth in Section 6.2.

 
1.17
“Net Sales” means, [* * *]

 
1.18
“New Flu Product” means any influenza vaccine product other than the Products or
Improvements thereto.

 
1.19
“Non-Exclusive Territory” means the countries as set forth in Schedule C
attached hereto

 
 
[* * *].

 
1.20
“NOVAVAX Patent Rights” means all Patent Rights related to a Product owned,
licensed, held or otherwise controlled by or on behalf of NOVAVAX before, on or
after the Signing Date. [* * *]

 
1.21
“NOVAVAX Proprietary Rights” means any and all Proprietary Rights related to a
Product owned, licensed, held or otherwise controlled by or on behalf of NOVAVAX
before, on or after the Signing Date.

 
1.22
“Pandemic Product” means the pandemic influenza vaccine products comprised of
VLPs and consisting of the Proteins.

 
1.23
“Patent Rights” means (i) issued patents and any extensions, supplemental
protection certificates, registrations, confirmations, substitutions, reissues,
refilings, continued prosecution applications, reexaminations, renewals,
revalidations, revisions, and additions thereof, inventor’s certificates,
pediatric data package exclusivity extensions, and utility model filings; (ii)
all provisional and non-provisional patent applications; (iii) all continuation,
divisional, or continuation-in-part applications that claim priority from any of
the foregoing; and (iv) all counterparts to any of the forgoing in any
jurisdiction and all documentation associated therewith.

 
1.24
“Person” means any individual, corporation, partnership, limited liability
company, firm, association, joint venture, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Authority.

 
1.25
“Phase III Clinical Trial” means one or more clinical trials on sufficient
number of patients, which trial(s) are designated as a “Phase III Clinical
Trial” in any submission to the FDA and designed to (i) establish that a drug is
safe and efficacious for its intended use, (ii) define warnings, precautions and
adverse reactions that are associated with the drug in the dosage range to be
prescribed and (iii) support the Regulatory Approval of such drug for the
proposed therapeutic indication.

 
1.26
“Product(s)” means the Seasonal Product and the Pandemic Product.

 
1.27
“Product Specifications” shall be the specifications for the Products as
described in the U.S. Regulatory Approval of the Products; provided, however,
that prior to NOVAVAX obtaining the U.S. Regulatory Approval of the Products,
the Product Specifications shall mean the most current specifications of the
Product in NOVAVAX’s filings with the U.S. FDA or Biologics License Application
as updated by NOVAVAX from time to time, as applicable.

 
1.28
“Proprietary Information” of a Disclosing Party shall mean any and all
confidential,  proprietary, technical, commercial, scientific, financial and
other information, know-how and materials relating to (a) the Patent Rights, the
Products, and the Technology disclosed or otherwise made available or known to
the Receiving Party whether or not before, on or after the Signing Date,
including but not limited, to regulatory dossiers, preclinical data,
non-clinical data, clinical trials materials, clinical data, clinical specimens,
adverse event records, study protocols, Regulatory Approval data and strategies,
information about safety, efficacy or effectiveness of any Product, information
about toxicology, pharmacology, and analytical methodologies, the properties,
composition, structure, manufacture or processing of any Product, formulas,
processes, ideas, inventions (whether patentable or not), schematics, trade
secrets, customer and product development plans and forecasts; and (b) the
contents of this Agreement and the terms and conditions of the transactions
contemplated hereby.

 
 
3/19

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
1.29
“Proprietary Rights” of a Party shall mean the Patent Rights, the Proprietary
Information and the Technology owned, licensed, held or controlled by or on
behalf of such Party before, on or after the Effective Date.

 
1.30
“Proteins” has the meaning set forth in Section 1.2.

 
1.31
“Receiving Party” shall mean a Party hereto that receives Proprietary
Information of the other Party hereto.

 
1.32
“Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations, including marketing approvals and
authorizations, required by relevant Governmental Authorities for the
development, manufacture, packaging, storage, distribution, marketing,
promotion, use, offer for sale, sale, export and import of a Product.

 
1.33
“Royalties” shall have the meaning set forth in Section 6.4.

 
1.34
“Seasonal Product” means the seasonal influenza vaccine product comprised of
VLPs and consisting of Proteins.

 
1.35
“Technology” means any and all information and materials relating to the
manufacture of the Products, or either of them[* * *].

 
1.36
“Technology Transfer” shall mean the transfer and provision of any and all
Technology and NOVAVAX Proprietary Information to LGLS by NOVAVAX under Sections
3.1 and 3.2.

 
1.37
“Territory” means the Exclusive Territory and the Non-Exclusive Territory.

 
1.38
[* * *]

 


2.
LICENSES

 
2.1
NOVAVAX hereby grants to LGLS an irrevocable, exclusive license under all
NOVAVAX Proprietary Rights, to research, develop, make, distribute, promote,
market, use, register, offer to sell, sell, export and import the Products and
all Improvements thereto in the Exclusive Territory in the Field of Use, and to
have third parties exercise any of the foregoing rights for the benefit of LGLS.

 
In addition, NOVAVAX hereby grants to LGLS an irrevocable, non-exclusive license
under all NOVAVAX Proprietary Rights, to research, develop, make, have made,
distribute, promote, market, use, register, offer to sell, sell, export and
import the Products and all Improvements thereto in the Non-Exclusive Territory
in the Field of Use, and to have third parties exercise any of the foregoing
rights for the benefit of LGLS. [* * *]
 
 
4/19

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

2.2
LGLS shall have the right to use any trademark(s) of its choice for the Products
in the Territory. LGLS will notify NOVAVAX of such trademarks used in the
Territory.

 
2.3
Except as expressly provided under this Agreement, nothing in this Agreement
shall be deemed to grant LGLS any right to any NOVAVAX Proprietary Rights.

 
2.4
NOVAVAX shall not, either directly or indirectly, research, develop, make, have
made, distribute, promote, market, sell, offer for sale, import, export and/or
use the Products (alone or in combination with other products) or any New Flu
Products in the Exclusive Territory.

 
LGLS shall not, either directly or indirectly, research, develop, make, have
made, distribute, promote, market, sell, offer for sale, import, export and/or
use the Products outside the Territory.
 
In addition, LGLS shall not, either directly or indirectly, distribute, promote,
market, sell, or offer for sale any New Flu Products in the Exclusive Territory
[* * *].
 
2.5
Notwithstanding Section 2.4 above, in the event that NOVAVAX wishes to research,
develop, make, have made, distribute, promote, market, sell, offer for sale,
import, export and/or use a New Flu Product in the Exclusive Territory, it shall
offer to LGLS a right of first refusal whereby NOVAVAX will first offer such New
Flu Product to LGLS, by written notice to LGLS.  Such notice shall set forth in
detail the terms of such offer, including financial terms.

 
LGLS shall evaluate the information provided by NOVAVAX and communicate its
decision in writing to NOVAVAX within [* * *] from the receipt of such
information from NOVAVAX, and the Parties shall thereafter negotiate in good
faith the terms and conditions with respect to such New Product.  In case LGLS
decides it is not interested in such New Product, then NOVAVAX may be free to
research, develop, make, have made, distribute, promote, market, sell, offer for
sale, import, export and/or use such New Flu Product in the Exclusive Territory;
provided, however, that NOVAVAX shall not offer to any such third party any
terms and conditions more favorable than those offered to LGLS. [* * *]


 
3.
MANUFACTURING AND TRANSFER OF TECHNOLOGY

 
3.1
NOVAVAX shall provide to LGLS any and all information and materials related to
the manufacture of the Products as listed in Schedule B by no later than [* *
*].

 
3.2
In addition, NOVAVAX shall complete the Technology Transfer to LGLS by no later
than

 
 
[* * *].  For purposes of this Section 3.2, Technology Transfer shall be deemed
completed if LGLS is able to manufacture the Products at its manufacturing site
with the same productivity, quality and other specifications as specified in the
Product Specifications.

 
3.3 
[* * *]



 
3.4
In addition, NOVAVAX shall timely provide to LGLS all NOVAVAX Proprietary Rights
and any and all other information and assistance related to the manufacture of
the Products as reasonably required by LGLS, including without limitation
updates and Improvements to NOVAVAX Proprietary Rights.

 


4.
PROJECT MANAGEMENT TEAM

 
4.1
Each Party shall appoint two individuals to form a team (“Project Management
Team”) to discuss, review, oversee and manage the Technology Transfer, LGLS’s
manufacture and qualification of Product samples, the supply of clinical samples
of the Product by NOVAVAX for the pre-clinical trials and clinical trials before
the Phase III Clinical Trial in the Exclusive Territory, and the Regulatory
Approval of the Products in the U.S. and the Territory by NOVAVAX and LGLS
respectively (“Project”).

 
 
5/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
4.2
The Project Management Team will meet at least [* * *] during the term of this
Agreement in person or by video- or teleconference, as the Project Management
Team members may agree from time to time.  In case the meeting is held in
person, the Project Management Team shall rotate between NOVAVAX’s principal
place of business and LGLS’ principal place of business, or at such other
locations as are mutually agreed.

 
4.3
Either Party may also convene special meetings of the Project Management Team
for the purpose of resolving disputes or for any other special events by
providing at least [* * *] prior written notice to the other Party.

 
4.4
Each Party shall cause its representatives to attend the meetings of the Project
Management Team.  If a representative of a Party is unable to attend a meeting,
such Party may designate an alternate employee representative to attend such
meeting in place of the absent representative.  In addition, each Party may, at
its discretion, invite additional employees and, with the consent of the other
Party, consultants or scientific advisors to attend the meetings of the meeting.

 
4.5
The Project Management Team will exchange (in written and/or electronic form)
and discuss on a good faith basis any and all information and data generated or
acquired by each of them in connection with the Project and use good faith and
reasonable efforts to determine any decisions or activities to be undertaken
with regard to the Project by consensus.  [* * *]

 
4.6
Each Party may, in its sole discretion, replace any of its members of the
Project Management Team upon prior written notice to the other Party.

 


5.
REGULATORY APPROVAL & CLINICAL TRIALS

 
5.1
Regulatory Approval by NOVAVAX.

 
 
(a)
NOVAVAX, at its own cost and expense, shall be solely responsible for conducting
and completing the clinical trials for the Products in the U.S. NOVAVAX shall
initiate the Phase III Clinical Trial for the Seasonal Products by [* * *].

 
 
(b)
NOVAVAX, at its own cost and expense, shall be solely responsible for obtaining
and maintaining U.S. Regulatory Approvals for the Products. [* * *]

 
For purposes of this Agreement, “U.S. Regulatory Approval” shall mean Regulatory
Approval in the United States [* * *].
 
 
(c)
NOVAVAX shall disclose and provide to LGLS, and thereafter timely update, any
and all information, data and materials related to clinical trials and U.S.
Regulatory Approval of the Products which shall include but is not limited to
the master virus bank, working virus bank, any and all plasmids related to the
production of the working virus bank and host cells, any and all clinical data,
registration dossiers, progress and results, communications, memoranda, reports
and correspondence exchanged or relating to or any meetings held between
applicable Governmental Authorities (including without limitation FDA and any
advisory committee thereto) and NOVAVAX, and communications, memoranda, reports,
and correspondence relating to any of the foregoing and any meeting held between
applicable consultants and NOVAVAX. Any translation and related fees and
expenses shall be borne by LGLS.

 
 
6/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
 
(d)
[* * *]

 
5.2 
Regulatory Approval by LGLS.

 
 
(a)
Subject to Section 5.1 above, LGLS, at its own cost and expense, shall be solely
responsible for obtaining and maintaining the Regulatory Approval for the
Products in the Exclusive Territory.  LGLS shall use its best efforts to obtain
the Regulatory Approval for the Seasonal Product in the Exclusive Territory
within [* * *] from the date NOVAVAX obtains the Regulatory Approval of the
Products in the United States.

 
 
(b)
The costs and expenses for conducting clinical trials as required to obtain the
Regulatory Approvals of Products in the Non-Exclusive Territory shall be borne
by LGLS.  In the event NOVAVAX or any licensee of NOVAVAX, other than LGLS,
seeks Regulatory Approval of a Product in a country in the Non-Exclusive
Territory within [* * *] of LGLS seeking Regulatory Approval, [* * *].

 
 
(c)
LGLS shall disclose and provide to NOVAVAX any information regarding the
Regulatory Approval in the Territory as reasonably requested by NOVAVAX to
submit to the U.S. FDA. Any translation and related fees and expenses shall be
borne by NOVAVAX.



5.3
Additional Obligations of NOVAVAX

 
 
(a)
NOVAVAX, at its own expense (subject to Section Error! Reference source not
found.) shall cooperate with LGLS to provide all reasonable assistance and take
all actions reasonably requested by LGLS that are necessary or desirable to
enable LGLS to obtain and maintain Regulatory Approvals and to comply with any
and all laws applicable to the Products in the Territory.

 
 
(b)
NOVAVAX shall use its best efforts to obtain a contract from the U.S. Department
of Health and Human Services, Biomedical Advanced Research and Development
Authority, for the development, manufacture and commercialization of the
Products.  NOVAVAX shall continue to inform LGLS of the progress and results
related thereto.

 
 
(c)
NOVAVAX shall supply to LGLS, [* * *] all of LGLS’s requirements of the clinical
samples of the Products for LGLS to conduct preclinical and clinical trials and
obtain the Regulatory Approvals in the Territory. All such Products shall
conform to the Product Specifications in effect on the date of delivery thereof
to LGLS.  Promptly after the Signing Date, the Parties shall negotiate in good
faith and agree on a separate supply agreement governing the supply and purchase
of the clinical samples hereunder.

 
 
(d)
NOVAVAX shall timely supply Annual Seed Stock [* * *] and LGLS will acquire such
Annual Seed Stock from NOVAVAX. LGLS shall use the Annual Seed Stock supplied by
NOVAVAX solely to manufacture Products in accordance with this Agreement.
NOVAVAX shall determine the Annual Seed Stock based on its analysis of the
anticipated influenza strains as identified by WHO (World Health Organization).
Promptly after the Signing Date, the Parties shall negotiate in good faith and
use their commercially reasonable efforts to agree on a separate supply
agreement setting forth the terms and conditions on which NOVAVAX will supply
Annual Seed Stock to LGLS.

 
 
(e)
[* * *]

 
 
7/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
6.
UPFRONT FEE; MILESTONES; ROYALTIES; AUDIT

 
6.1
Subject to the occurrence of the Effective Date and in consideration of
NOVAVAX’s grant of the license to LGLS under Article 2 and the performance of
NOVAVAX’s obligations under this Agreement, LGLS shall pay NOVAVAX an upfront
fee in the amount of [* * *].  The upfront fee shall be paid by wire transfer to
NOVAVAX within [* * *] after the Effective Date.

 
6.2
Subject to the occurrence of the Effective Date, LGLS shall pay to NOVAVAX each
of the following payments, by wire transfer within [* * *] after NOVAVAX meets
each of the following milestones (each a “Milestone Payment”): [* * *]

 
6.3
[* * *]

 
6.4
Subject to the occurrence of the Effective Date, during the term of the
Agreement, LGLS shall pay NOVAVAX a royalty equal to [* * *] of Net Sales (the
“Royalties”); provided, however, that (i) if NOVAVAX does not receive U.S.
Regulatory Approval for a Seasonal Product by [* * *], then the Royalties shall
reduce to [* * *] of Net Sales, (ii) if NOVAVAX does not receive U.S. Regulatory
Approval for a Seasonal Product by [* * *], then the Royalties shall reduce to
[* * *] of Net Sales, and (iii) if NOVAVAX does not receive U.S. Regulatory
Approval for a Seasonal Product by [* * *], then the Royalties shall reduce to
[* * *] of Net Sales.

 
6.5
To the extent that any withholding tax is required to be deducted from the
payment of any payments made by LGLS to NOVAVAX under this Article 6, then LGLS
will (i) deduct such taxes from the remitting payment, (ii) timely pay the taxes
to the proper taxing authority, and (iii) send proof of payment to NOVAVAX, such
as receipt by the taxing authority or other documentary evidence for any such
taxes paid, that are reasonably necessary for NOVAVAX to claim any foreign tax
credit from such taxes.

 
6.6
The Royalties shall be paid within [* * *] of the end of each calendar quarter
with respect to the Net Sales occurring in that quarter.  Subject to Section 6.8
below, the Royalties shall be paid by LGLS in U.S. dollars.  Each payment of the
Royalties shall be accompanied by a report, setting forth, in reasonable detail,
the Net Sales made for the applicable quarter and LGLS’s calculation of the
Royalties paid.

 
6.7
In case, in the written opinion of LGLS’s independent patent counsel, any third
party license or licenses are necessary for LGLS to exercise its rights
hereunder in one or more countries of the Territory, then LGLS may obtain such
license under reasonable terms and conditions, LGLS may deduct any royalty due
to such third party licensor(s) from any Royalties owed to NOVAVAX from such
countries of the Territory hereunder with the understanding that the Royalties
owed to NOVAVAX shall not be less than NOVAVAX’s royalty obligations to Wyeth
under the Wyeth License, as in effect on the date hereof.

 
6.8
With respect to the Net Sales invoiced or expenses incurred in U.S. dollars, the
Net Sales or expense amounts and the amounts due to LGLS hereunder shall be
expressed in U.S. dollars.  With respect to the Net Sales invoiced or expenses
incurred in a currency other than U.S. dollars, the Net Sales or expense shall
be expressed in the domestic currency, together with the U.S. dollar equivalent,
calculated using the closing exchange rate on the last day of the calendar
quarter during which such Net Sales occurred, as published by THE FINANCIAL
TIMES or any other publication as agreed to in writing by the Parties. If at any
time legal restrictions in any jurisdiction in any Territory prevent the prompt
remittance of any payments with respect to sales in that jurisdiction, the
paying Party shall have the right and option to make such payments by depositing
the amount thereof in local currency to the receiving Party’s account in a bank
or depository in such jurisdiction.

 
 
8/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
6.9
Except as expressly provided under this Article 6, LGLS shall not be responsible
for and NOVAVAX shall not be entitled to any other fees, payments or amounts
whatsoever.

 


7.
AUDITS

 
7.1
LGLS shall keep and maintain detailed and accurate books and records with regard
to the Net Sales, the Royalties, and the calculation thereof.  LGLS shall retain
all such books and records for at least [* * *] following the end of the
reporting period to which they relate.

 
7.2
NOVAVAX shall, at its sole cost and expense except as provided herein, have the
right to engage an international accounting firm mutually acceptable to the
Parties to review and audit such books and records and/or compliance with
Article 7 no more than once a year, during normal business hours upon reasonable
written notice to LGLS.  In the event of any underpayment of the Royalties, LGLS
shall promptly pay such additional Royalties that would have been payable to
NOVAVAX hereunder, and if the result of any such review and audit indicates the
amount of any such underpayment is [* * *] or more for the period under review
and audit, then the reasonable cost of such review and audit shall be borne by
LGLS.

 


8.
REPRESENTATIONS AND WARRANTIES

 
8.1
NOVAVAX hereby represents and warrants as follows:

 
(a)       NOVAVAX is a corporation duly organized and in good standing under the
laws of its jurisdiction of incorporation.  NOVAVAX has all necessary corporate
power and authority to enter into this Agreement and perform its obligations
hereunder.  Except as otherwise provided herein, the execution, delivery and
performance of its obligations under this Agreement by NOVAVAX have been duly
authorized and do not conflict with or contravene the certificate of
incorporation or by-laws of NOVAVAX, nor will the execution, delivery or
performance of this Agreement contravene, conflict with or result in a breach
of, or entitle any Party thereto to terminate, any agreement or instrument to
which NOVAVAX is a party.  This Agreement has been duly authorized, executed and
delivered by NOVAVAX and constitutes a legal, valid and binding agreement of
NOVAVAX, enforceable against NOVAVAX in accordance with its terms.
 
(b)       The execution, delivery and performance of this Agreement by NOVAVAX
do not require any consent of or notice to any person or third party including
Wyeth Holdings Corporation.
 
(c)        The execution, delivery and performance of this Agreement by NOVAVAX
will not cause NOVAVAX to violate, any judgment, decision, order or applicable
laws, rules or regulations.
 
(d)       NOVAVAX is not in violation, default or breach of any agreement,
license, contract, indenture, note or other instrument to which NOVAVAX is bound
or by which NOVAVAX’s assets, properties or intellectual properties are bound
that, in any way, adversely affects NOVAVAX’s ability to grant the license to
LGLS and to perform its obligations hereunder.
 
 
9/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
(e)       The execution, delivery and performance of this Agreement by NOVAVAX
will not create any claim, liability, mortgage, lien, pledge, condition, charge
or encumbrance whatsoever upon NOVAVAX or any of its assets, properties or
intellectual properties.
 
(f)       All NOVAVAX Patent Rights that Cover the Products are listed on
Schedule A, and NOVAVAX shall promptly update Schedule A from time to time, by
written notice to LGLS, to add any NOVAVAX Patent Rights necessary for this
representation and warranty to remain true and correct after the Signing Date.
 
(g)       To NOVAVAX’s actual knowledge after diligent inquiry, there is no
relevant or material prior art for any of the NOVAVAX Patent Rights which
NOVAVAX is obliged to disclose to the United States Patent and Trademark Office
(“USPTO”) other than what has been cited to the USPTO during prosecution of the
relevant NOVAVAX Patent Rights.
 
(h)       NOVAVAX solely controls, by ownership, license, acquisition or
otherwise, any and all right, title and interest in and to NOVAVAX Proprietary
Rights and has the sole right to grant the license to LGLS under this Agreement
and perform all of its obligations under this Agreement.
 
(i)       There are no events, pledges, restrictions, security interests,
charges, liens, encumbrances, changes or other conditions of any character to
NOVAVAX or any of its business, plans, assets, intellectual property,
liabilities, operations, properties, prospects, financial condition or results
of operations that may in any way adversely affect NOVAVAX’s ability to grant
the license to LGLS hereunder, or to perform NOVAVAX’s obligations under this
Agreement.
 
(j)       The NOVAVAX Proprietary Rights constitute all intellectual property
rights necessary for LGLS to exercise its rights under this Agreement. No third
party has any right, title or interest in or to any NOVAVAX Proprietary Rights
in the Territory.  There have been no claims made against NOVAVAX, or, to the
best of NOVAVAX’s knowledge, threatened, asserting the invalidity or
unenforceability of, or the misuse or misappropriation of NOVAVAX Proprietary
Rights.  NOVAVAX has not received any notice or is otherwise aware that the
NOVAVAX Proprietary Rights, or the research, development, making, use,
marketing, sale, import or export of any Product, conflict with or infringe upon
the rights of third parties.
 
(k)       There are no events, procedures, actions, suits, investigations or
claims pending or threatened against NOVAVAX, its Affiliates, or any of their
respective directors, officers, representatives or employees that may adversely
affect the execution, delivery or performance of this Agreement.
 
(l)       There are no pending or threatened insolvency or bankruptcy related
proceedings or actions by or against NOVAVAX.
 
(m)       Any and all NOVAVAX Proprietary Information and Technology provided by
NOVAVAX to LGLS hereunder shall not contain any false, inaccurate or misleading
information.
 
In addition, NOVAVAX represents and warrants the continued correctness and
completeness of representations and warranties set forth in this Section 8.1.


8.2
LGLS hereby represents and warrants as follows:

 
(a)       LGLS is a corporation duly organized and in good standing under the
under the laws of the Republic of Korea.  LGLS has all necessary power and
authority to enter into this Agreement and perform its obligations hereunder.
Except as otherwise provided herein, the execution, delivery and performance of
its obligations under this Agreement by LGLS have been duly authorized and do
not conflict with or contravene the certificate of incorporation or by-laws or
other organizational documents of LGLS, nor will the execution, delivery or
performance of this Agreement contravene, conflict with or result in a breach
of, or entitle any third party thereto to terminate, any agreement or instrument
to which LGLS is a party.  This Agreement has been duly authorized, executed and
delivered by LGLS and constitutes a legal, valid and binding agreement of LGLS,
enforceable against LGLS in accordance with its terms.
 
 
10/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
(b)       The execution, delivery and performance of this Agreement by LGLS will
not cause LGLS to violate, any judgment, decision, order or applicable laws,
rules or regulations.
 
(c)       There are no pending or threatened insolvency or bankruptcy related
proceedings or actions by or against LGLS.
 
(d)       In addition, LGLS represents and warrants the continued correctness
and completeness of representations and warranties set forth in this Section
8.2.
 


9.
CONFIDENTIALITY.

 
9.1
The Receiving Party agrees (i) to hold the Disclosing Party’s Proprietary
Information in confidence and to take all reasonable precautions to protect such
Proprietary Information (including, without limitation, all precautions the
Receiving Party employs with respect to its confidential materials), (ii) not to
divulge any such Proprietary Information to any third person, and (iii) not to
make any use whatsoever at any time of such Proprietary Information, except for
the purposes of this Agreement.  Any employee or consultant given access to any
such Proprietary Information must have a legitimate “need to know.” Each Party’s
obligations under this Section 9.1 shall continue for [* * *] from any
termination or expiration of this Agreement.

 
9.2
The Disclosing Party agrees that Section 9.1 shall not apply with respect to
information which the Receiving Party can establish with competent written proof
(i) is, at the time of disclosure to the Receiving Party, in the public domain,
or through no fault of the Receiving Party enters the public domain, or (ii) was
rightfully in the Receiving Party’s possession or known by it prior to receipt
from the Disclosing Party, or (iii) was rightfully disclosed to it by another
person without restriction, or (iv) was independently developed by it by persons
without access to such information and without use of any Proprietary
Information of the Disclosing Party.  In the event that a Receiving Party is
required to disclose any of the Disclosing Party’s Proprietary Information by
law, regulation, rule, court order or any governmental authority, the Receiving
Party shall use reasonable efforts to provide notice thereof to the Disclosing
Party and cooperate reasonably with the Disclosing Party in seeking additional
measures to guard the confidentiality thereof.

 
9.3
Upon termination or expiration of the Agreement, the Receiving Party will turn
over to the Disclosing Party all Proprietary Information of the Disclosing Party
and all documents, media or other items containing any such Proprietary
Information and any and all copies or extracts thereof at the cost of the
Disclosing Party; provided however, the Receiving Party may retain one (1)
archival copy of the Proprietary Information at a secure location for archival
purposes only.

 
9.4
The Receiving Party acknowledges and agrees that there may be no adequate remedy
at law for any breach of its obligations hereunder to the Disclosing Party,
resulting in irreparable harm to the Disclosing Party, and therefore, that upon
any such breach or any threat thereof, the Disclosing Party shall be entitled to
appropriate equitable relief (without the posting of any bond) in addition to
whatever remedies it might have at law.

 
 
11/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


10. 
INTELLECTUAL PROPERTY

 
10.1
NOVAVAX shall, at its sole cost and expense, be responsible for the prosecution
and maintenance of all NOVAVAX Patent Rights throughout the world including the
Territory.  NOVAVAX shall inform and update LGLS of its prosecution and
maintenance progress, results or any information related to the Territory.

 
10.2
NOVAVAX shall timely inform in writing any updates or changes to the NOVAVAX
Patent Rights in the Territory and the Parties shall thereafter duly update and
revise Schedule A accordingly.  If NOVAVAX at any time determined to abandon any
NOVAVAX Patent Rights then NOVAVAX shall provide LGLS with reasonable notice
prior thereto and LGLS may require NOVAVAX to assign to LGLS such NOVAVAX Patent
Rights and LGLS shall thereafter be responsible for the prosecution and
maintenance, as applicable, of such NOVAVAX Patent Rights.

 
10.3
Any Improvements (whether or not patentable or copyrightable) that either Party
develops, controls or otherwise acquires shall be owned solely by such Party.

 
10.4
Notwithstanding any provision to the contrary, in case of any Improvement by
NOVAVAX, such Improvement shall be deemed a Product.  For avoidance of doubt,
LGLS shall have an exclusive license to such Improvement in the Exclusive
Territory, and a non-exclusive license to such Improvement in the Non-Exclusive
Territory.

 
10.5
If either Party becomes aware of any product or activity of any third party that
may involve infringement or violation of any NOVAVAX Proprietary Rights in the
Territory, such Party shall promptly notify the other Party in writing of such
infringement or violation.  NOVAVAX shall take all actions necessary at its sole
cost and expense, to enforce such NOVAVAX Proprietary Rights in the Territory,
but shall discuss such actions, progress and decisions with LGLS.

 
10.6
If NOVAVAX does not, within ninety (90) days after receipt of such notice of
infringement or violation, commence action directed toward restraining or
enjoining such patent infringement, LGLS may, at its discretion and at its own
cost and expense, take or not take whatever action as it deems necessary or
appropriate to enforce NOVAVAX Proprietary Rights.

 
10.7
NOVAVAX agrees to cooperate reasonably in any such action LGLS initiates or
wishes to initiate, including, without limitation, supplying essential
documentary evidence and making essential witnesses then in NOVAVAX’s employment
available.  As part of such cooperation, at the request of LGLS, NOVAVAX shall
join any such action brought by LGLS as a party, if NOVAVAX is a necessary party
thereto.

 


11. 
INDEMNIFICATION

 
11.1
Each Party (the “Indemnifying Party”) shall indemnify and hold harmless the
other Party and its Affiliates (the “Indemnified Party”) against any and all
liabilities, losses, damages and costs, as incurred, (including reasonable
attorneys’ fees, “Losses”), whether or not incurred in connection with a third
party claim, arising out of or resulting from (i) any breach of any terms
(including representation or warranty of the Indemnifying Party) contained in
this Agreement, (ii) the failure by the Indemnifying Party to comply with any of
the covenants or agreements of the Indemnifying Party contained in this
Agreement, (iii) negligence, gross negligence or willful misconduct of the
Indemnifying Party; except to the extent any such Losses are due to (i) any
breach of any terms  contained in this Agreement by the Indemnified Party
(including any representation or warranty of the Indemnified Party), (ii) the
failure by the Indemnified Party to comply with any of the covenants or
agreements of the Indemnified Party contained in this Agreement, or (iii) the
negligence, gross negligence or willful misconduct of the Indemnified Party.

 
 
12/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
11.2
In addition, NOVAVAX shall indemnify and hold harmless LGLS and its Affiliates
against any and all Losses incurred in connection with any and all third party
claims arising out of or related to (i) the NOVAVAX Proprietary Rights, or (ii)
any personal injury or death caused by any use of the Products, provided that
such personal injury or death is directly attributable to any intrinsic property
of the Annual Seed Stock, or NOVAVAX’s role in manufacturing the Annual Seed
Stock.

 
11.3
In addition, LGLS shall indemnify and hold harmless NOVAVAX and its Affiliates
against any and all Losses incurred in connection with any and all third party
claims arising out of or related to any personal injury or death caused by any
use of the Products, provided that such personal injury or death is directly
attributable to LGLS’s failure to manufacture the Product in accordance with the
applicable Regulatory Approval, this Agreement and all applicable laws and
regulations.

 
11.4
As soon as practicable after an Indemnified Party becomes aware of a claim
against it for which it intends to seek indemnification from the Indemnifying
Party, the Indemnified Party shall promptly notify the Indemnifying Party of
such claim, in writing (provided that the failure of an Indemnified Party to
give such notice of any such claim shall not release the Indemnifying Party from
its obligations under this Article 11 except to the extent the Indemnifying
Party is actually prejudiced by such failure). As soon as practicable
thereafter, the Indemnified Party and the Indemnifying Party shall meet to
discuss how to respond to such claim. In any proceeding, the Indemnified Party
shall have the right to retain its own counsel and participate in the defense of
such claim, at its own cost and expense. The Indemnifying Party shall not
approve the settlement or compromise of any claim for any Losses without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld of delayed, provided that any such settlement or compromise does not
obligate the Indemnified Party to contribute to such settlement or compromise or
admit any wrongdoing.  If the Indemnifying Party does not assume liability for a
claim for which the Indemnified Party seeks indemnification, the Indemnified
Party may immediately retain counsel to defend the claim and submit the matter
to the dispute resolution procedures set forth in Section 16.6.  If the results
of the dispute resolution procedures determine that the Indemnified Party was
entitled to indemnification for such claim, then the Indemnifying Party shall
immediately assume the defense of such claim and indemnify the Indemnified Party
for all of the reasonable costs of the defense of such claim already incurred.

 


12. 
EFFECTIVE DATE; TERM AND TERMINATION

 
12.1
This Agreement shall be and become effective on the first date that all of the
following conditions precedent have been satisfied (the “Effective Date”):

 
(a)         Each Party’s board of directors approves the execution, delivery and
performance of this Agreement by each Party respectively;
 
 
13/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
(b)         The Parties have entered into the supply agreements contemplated by
Sections 5.3(c) and 5.3(d), in form and substance satisfactory to LGLS;
 
(c)         The Parties and an independent third-party escrow agent acceptable
to LGLS shall have entered into the escrow agreement contemplated by Section
5.3(e) and the Parties have entered into any other agreements or arrangements
contemplated by Section 5.3(e), in form and substance satisfactory to LGLS; and
 
(d)         [* * *]
 
Notwithstanding the foregoing, the obligations of each Party that by their
express terms arise after the Signing Date and before the Effective Date shall
become effective on the Signing Date.


12.2
If the Effective Date has not occurred by January 14th, 2011, then either Party
may terminate this Agreement by written notice to the other.

 
12.3
For the Exclusive Territory, this Agreement shall be in full force and effect
from the Effective Date, and unless earlier terminated in accordance with the
terms hereof, shall remain in full force and effect until the later of [* * *]
following the first Regulatory Approval of a Product or the date of expiration
of any issued patent from application [* * *]

 
For the Non-Exclusive Territory, this Agreement shall be in full force and
effect on a country-by-country basis and Product-by-Product basis in each
country of the Non-Exclusive Territory from the Effective Date, and unless
earlier terminated in accordance with the terms hereof, shall remain in full
force and effect until [* * *]following the first Regulatory Approval of a
Product.
 
12.4
If a Party breaches a material provision of this Agreement, the non-breaching
Party may terminate this Agreement, as to the Product and country relating to
such breach, upon forty-five (45) days’ prior written notice unless the breach
is cured within the notice period, provided that if such breach requires
additional time to be cured, and the breaching Party has commenced in a
reasonable manner to cure such breach following receipt of such notice, then the
breaching Party shall be afforded up to an additional forty-five (45) days to
cure such breach..

 
12.5
A Party may terminate this Agreement immediately upon written notice to the
other Party (i) in the event that the other Party becomes insolvent, or (ii) in
the event of any pending or threatened bankruptcy action or any other insolvency
proceeding against the other Party.

 
12.6
[* * *]

 
12.7
In the event that a Party, its Affiliates or any of their respective directors
or officers, or any of its assets, properties or intellectual properties becomes
or is likely to become the subject of any actions, suits, claims or events that
may adversely affect such Party’s performance of this Agreement, the other Party
may, at its discretion, terminate this Agreement upon forty five (45) days’
prior written notice to the original Party.

 
12.8
If LGLS does not receive Regulatory Approval for the commercial sale of a
Product in the Exclusive Territory within [* * *] after NOVAVAX receives U.S.
Regulatory Approval for a Seasonal Product, and after good faith discussion and
trial by the Parties to resolve any issues and the Parties are unable to resolve
such issues, then either party may, at its discretion, terminate this Agreement
as to the Exclusive Territory, upon prior written notice to the other party on
or after [* * *] after NOVAVAX receives U.S. Regulatory Approval for a Seasonal
Product.

 
 
14/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
12.9
Notwithstanding any other provision to the contrary, in the event of expiration
or termination of this Agreement due to a breach by NOVAVAX or in accordance
with Section 12.5, LGLS shall have an exclusive, fully paid, perpetual,
irrevocable right and license, under the NOVAVAX Proprietary Rights, to
research, develop, make, have made, distribute, market, sell, offer to sell and
use the Products in the Field of Use in the Exclusive Territory and a
non-exclusive, fully paid, perpetual, irrevocable right and license, under the
NOVAVAX Proprietary Rights, to research, develop, make, have made, distribute,
market, sell, offer to sell and use the Products in the Field of Use in the
Non-Exclusive Territory.

 
12.10
In the event of termination of this Agreement caused by or attributable to a
breach hereof by a Party, the rights and licenses granted to each Party under
this Agreement and the obligations of each Party shall cease.

 
12.11
Except as expressly provided herein, the termination or expiration of this
Agreement shall not relieve any Party from its obligations arising prior to such
expiration or termination.

 
 
Without limiting foregoing, the following provisions of this Agreement shall
survive termination or expiration of this Agreement: Section 2.2 (trademarks);
Sections 5.1 and 5.3 (relating to transfer of Regulatory Approval); Article 7
(audits); Article 9 (confidentiality); Section 10.1 (prosecution and maintenance
of patents); Section 10.3 (improvements); Article 11 (indemnification); Section
12.9 (retained rights); Section 12.13 (remedy); Article 13 (incidental and
consequential damages; Article 14 (independent contractors); Section 16.2
(governing law); Section 16.5 (entire agreement); Section 16.6 (arbitration);
Section 16.9 (severability); and Section 16.11 (third party beneficiaries).

 
12.12
Termination is not the exclusive remedy under this Agreement and, whether or not
termination is effected, all other rights and remedies at law or equity will
remain available.

 


13.
INCIDENTAL AND CONSEQUENTIAL DAMAGES.

 
IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY
CLAIMING THROUGH OR UNDER ANY SUCH PARTY, FOR ANY LOST PROFITS, OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING OUT OF
ANY LAW, AND IRRESPECTIVE OF WHETHER THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 


14.
INDEPENDENT CONTRACTORS.

 
The Parties are independent contractors and not partners, joint-venturers or
otherwise affiliated and neither has any right or authority to bind the other in
any way.
 


15.
ASSIGNMENT.

 
Each Party’s rights and obligations under this Agreement may not be directly or
indirectly assigned, delegated or transferred, in whole or in part, to a third
party by assignment or other means without the prior written consent of the
other Party, which consent shall not be unreasonably withheld. Subject to the
foregoing, this Agreement shall be binding on and inure to the benefit of the
Parties, their heirs, executors, administrators, successors, and permitted
assigns.
 
 
15/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


16.
MISCELLANEOUS.

 
16.1
Amendment and Waiver.  Except as otherwise expressly provided herein, any
provision of this Agreement may be amended and the observance of any provision
of this Agreement may be waived (either generally or any particular instance and
either retroactively or prospectively) only with the written consent of the
Parties.

 
16.2
Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York, USA, without regard to conflicts of laws provisions
thereof.

 
16.3
Headings.  Headings and captions are for convenience only and are not to be used
in the interpretation of this Agreement.  The Parties have had an equal role in
the negotiation and preparation of this Agreement and, in the event of any
ambiguity in this Agreement, no negative inference shall be drawn against either
Party as the primary draftsperson of the Agreement and all provisions shall be
construed in accordance with their fair meaning.

 
16.4
Notices.  Notices under this Agreement shall be sufficient if personally
delivered or by facsimile or email transmission, or delivered by a recognized
international courier service to a Party at its addresses set forth in the
signature block below or as amended by notice pursuant to this subsection.

 
16.5
Entire Agreement.  This Agreement supersedes all prior or contemporaneous
proposals, oral or written, all negotiations, conversations, or discussions
between or among the Parties relating to the subject matter of this Agreement
and all past dealing or industry custom.

 
16.6
Arbitration.  Any dispute, controversy or claim arising out of or in relation to
this Agreement or at law, or the breach, termination or invalidity thereof, that
cannot be settled amicably by agreement of the Parties hereto, shall be finally
and exclusively settled by binding arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce, before three (3) neutral
arbitrators selected in accordance with the procedures of the International
Chamber of Commerce. The place of arbitration shall be New York, New York.  The
arbitrators shall not have the authority to grant any award or relief that is
not permitted by the terms of this Agreement, or to vary the terms of this
Agreement.  All documents and agreements relative to any such dispute shall be
read, interpreted, and construed from the English versions thereof.  The award
rendered shall be final and binding upon both Parties.  Judgment upon the award
may be entered in any court having jurisdiction, or application may be made to
such court for judicial acceptance of the award and/or an order of enforcement
as the case may be. Unless the arbitrators determine that equity requires
otherwise, the arbitrators shall award to the prevailing Party (as determined by
the arbitrators) the costs of the arbitration, as well as the reasonable,
out-of-pocket fees and expenses of the prevailing Party’s attorneys.  Any
arbitration subject to this Section shall be completed within six (6) months
from the filing of notice of a request for such arbitration, and the decision of
the arbitrators shall be in written form, setting forth findings of fact and
conclusions of law with the reasons for such findings and conclusions stated.
The arbitration proceedings and the decision shall, except as required by
applicable laws, not be made public without the joint consent of the Parties and
each Party shall maintain the confidentiality of such proceedings and decision
unless otherwise permitted by the other Party.  The decision of the arbitrators
shall be the sole, exclusive and binding remedy of the Parties regarding any and
all disputes, controversies, claims and counterclaims presented to the
arbitrators. The decision of the arbitrators will be final and not subject to
further review, except pursuant to the United States Federal Arbitration
Act.  Any award may be entered in a court of competent jurisdiction for a
judicial recognition of the decision and an order of enforcement. Each Party has
the right before or, if the arbitrators cannot hear the matter within an
acceptable period, during the arbitration, to seek and obtain from the
appropriate court provisional remedies such as attachment, preliminary
injunction and replevin, to avoid irreparable harm, maintain the status quo, or
preserve the subject matter of the arbitration.  Notwithstanding the foregoing,
any dispute relating to a Party’s Patent Rights shall be submitted to a court of
competent jurisdiction.

 
 
16/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
16.7
Publicity.  Neither Party shall issue any press release or make any other public
announcement concerning the execution or existence of this Agreement or any of
the terms hereof without the prior written consent of the other Party, which may
not be unreasonably withheld or delayed.

 
16.8
Force Majeure.  If a Party is unable to perform its obligations or enjoy the
benefits of the Agreement because of the occurrence of any contingency beyond
the reasonable control of such Party, including, but not limited to, war
(whether a declaration thereof is made or not), terrorism, sabotage,
insurrection, rebellion, riot or other act of civil disobedience, act of a
public enemy, act of any government or any agency or subdivision thereof,
judicial action, general strikes, fire, accident, explosion, epidemic,
quarantine, restrictions, storm, flood, earthquake, adverse weather conditions,
other natural disasters, Acts of God, unless such occurrence is caused by a
Party's negligent act or omission, (a “Force Majeure Event”), the Party who has
been affected shall give prompt written notice to the other and shall use all
commercially reasonable efforts to resume performance as soon as
practicable.  Upon receipt of such notice, all obligations affected by such
Force Majeure Event under this Agreement (other than any payment obligations
hereunder), which shall remain in full force and effect) shall be suspended for
the duration of such Force Majeure Event. Upon the termination of any Force
Majeure Event, the Party affected shall be obligated to cure or remedy any
failure to perform by reason of such Force Majeure Event.  If the period of
nonperformance exceeds sixty (60) days from the notice, the Party whose
performance has not been affected may terminate the Agreement in its entirety or
on a Product-by-Product or country-by-country basis.

 
16.9
Severability.  If any provision of this Agreement shall be held to be invalid or
unenforceable, then the meaning of said provision will be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it will be severed from the remainder
of this Agreement which will remain in full force and effect unless the severed
provision is essential and material to the rights or benefits received by any
Party.  In such event, the Parties will use their respective best commercial
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement.

 
16.10
Counterparts. This Agreement may be executed in counterparts, each of which will
be an original, but which together will constitute one and the same
instrument.  Execution and delivery of this Agreement by exchange of facsimile
copies, or electronic copies in PDF format, bearing the facsimile signature of a
Party shall constitute a valid and binding execution and delivery of this
Agreement by such Party.

 
 
17/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
16.11
No Third Party Beneficiaries.  None of the provisions of this Agreement shall be
for the benefit of or be enforceable by any creditor of either Party or by any
other third party.  This Agreement is not intended to confer any rights or
remedies hereunder upon and shall not be enforceable by any person other than
the Parties hereto, their respective successors and permitted assigns.

 
[The remainder of this page has been intentionally left blank.]
 
 
 
 
 
 
18/19

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


NOVAVAX, INC.
 
LG LIFE SCIENCES, LTD.
         
/s/ Rahul Singhvi
 
/s/ Iljae Jung
 
By:  Rahul Singhvi, ScD
Title: CEO and President
 
By: Dr. Iljae Jung
Title: CEO and President
         







 
 
 
19/19

--------------------------------------------------------------------------------

 